Name: Council Implementing Regulation (EU) 2015/814 of 26 May 2015 implementing Article 16(1) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: civil law;  documentation;  international affairs;  international trade;  international security;  Africa
 Date Published: nan

 27.5.2015 EN Official Journal of the European Union L 129/5 COUNCIL IMPLEMENTING REGULATION (EU) 2015/814 of 26 May 2015 implementing Article 16(1) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(1) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011. (2) The Security Council Committee established pursuant to Resolution (UNSCR) 1970 (2011) concerning Libya updated the list of persons and entities subject to travel restrictions and asset freeze measures. (3) Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 204/2011 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 2015. For the Council The President F. MOGHERINI (1) OJ L 58, 3.3.2011, p. 1. ANNEX ANNEX II List of natural and legal persons, entities or bodies referred to in Article 6(1) A. Persons 6. Name: ABU ZAYD UMAR DORDA Title: na Designation: a) Position: Director, External Security Organisation. b) Head of external intelligence agency. DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya ((Believed status/location: in custody in Libya)) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Regime loyalist. Head of external intelligence agency. 7. Name: ABU BAKR YUNIS JABIR Title: Major General Designation: Position: Defence Minister. DOB: 1952 POB: Jalo, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Overall responsibility for actions of armed forces. 8. Name: MATUQ MOHAMMED MATUQ Title: na Designation: Position: Secretary for Utilities DOB: 1956 POB: Khoms, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: unknown, believed captured. Additional information Senior member of regime. Involvement with the Revolutionary Committees. Past history of involvement in suppression of dissent and violence. 9. Name: AISHA MUAMMAR MUHAMMED ABU MINYAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: Aisha Muhammed Abdul Salam (Passport number: 215215) Low quality a.k.a.: na Nationality: na Passport no: 428720 National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Travelled in violation of paragraph 15 of resolution 1970, as described by the Panel of Experts on Libya in its 2013 Interim Report. 10. Name: HANNIBAL MUAMMAR QADHAFI Title: na Designation: na DOB:20 Sep. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B/002210 National identification no: na Address: Algeria (Believed status/location: Algeria) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 11. Name: KHAMIS MUAMMAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 12. Name: MOHAMMED MUAMMAR QADHAFI Title: na Designation: na DOB: 1970 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 13. Name: MUAMMAR MOHAMMED ABU MINYAR QADHAFI Title: na Designation: Leader of the Revolution, Supreme Commander of Armed Forces DOB: 1942 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Responsibility for ordering repression of demonstrations, human rights abuses. 14. Name: MUTASSIM QADHAFI Title: na Designation: National Security Adviser DOB: 1976 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 15. Name: SAADI QADHAFI Title: na Designation: Commander Special Forces DOB: a)27 May 1973b)1 Jan. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: a) 014797 b) 524521 National identification no: na Address: Libya (in custody) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 16. Name: SAIF AL-ARAB QADHAFI Title: na Designation: na DOB: 1982 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 17. Name: SAIF AL-ISLAM QADHAFI Title: na Designation: Director, Qadhafi Foundation DOB:25 Jun. 1972POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B014995 National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. 18. Name: 1: ABDULLAH AL-SENUSSI Title: Colonel Designation: Director Military Intelligence DOB: 1949 POB: Sudan Good quality a.k.a.: a) Abdoullah Ould Ahmed (Passport number: B0515260; DOB: 1948; POB: Anefif (Kidal), Mali; Date of issue: 10 Jan 2012; Place of issue: Bamako, Mali; Date of expiration: 10 Jan 2017.) b) Abdoullah Ould Ahmed (Mali ID Number 073/SPICRE; POB: Anefif, Mali; Date of issue: 6 Dec 2011; Place of issue: Essouck, Mali) Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar Qadhafi. 19. Name: SAFIA FARKASH AL-BARASSI Title: na Designation: na DOB: Approximately 1952 POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 Jan. 1953 (Oman passport no. 03825239) Low quality a.k.a.: na Nationality: na Passport no: 03825239 National identification no: na Address: Sultanate of Oman Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. 20. Name: ABDELHAFIZ ZLITNI Title: na Designation: a) Minister for Planning and Finance in Colonel Qadhafi's Government. b) Secretary of the General People's Committee for Finance and Planning c) Temporary head of the Central Bank of Libya DOB: 1935 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Involved in violence against demonstrators. Secretary of the General People's Committee for Finance and Planning. Zltini is currently acting as temporary head of the Central Bank of Libya. He was previously National Oil Corporation Chairman. Our information suggests that he is currently engaged in trying to raise funds for the regime to replenish Central Bank reserves already spent on sustaining the current military campaign.